This is an appeal from the district court of Osage county; Honorable Charles B. Wilson, Jr., Judge.
The record discloses that Walter Scott, an incompetent, by his legal guardian and next friend, H.N. Cook, plaintiff in error, has perfected an appeal in this court from a judgment rendered by the trial court, and that on January 16, 1922, this court ordered that the plaintiff in error pay into this court the sum of $50 per month from the first day of March, 1922, and the sum of $200 attorney fee for the benefit of the defendant in error and her counsel, the latter sum to be paid within 60 days from said date. And thereafter, on August 9, 1922, a sufficient showing having been made that said sums had not been paid as per the order of this court, this court caused a citation for contempt to be issued against the plaintiff in error, to which a response and reply have been filed.
It appearing to the court that said sums have not been paid as per order of this court, and no sufficient showing appearing why such payments have not been paid, it is the opinion of this court that the plaintiff In error's appeal herein should be dismissed at his cost. And it is so ordered.
KANE, McNEILL, NICHOLSON, KENNAMER, COCHRAN, BRANSON, and HARRISON, JJ., concur.